Case 8:20-cv-02954-VMC-AAS Document 50 Filed 02/18/21 Page 1 of 10 PageID 3267




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    SHIRLEY LANGSTON and
    JOHN LANGSTON,

          Plaintiffs,

    v.                                    Case No. 8:20-cv-2954-VMC-AAS

    TEXAS CAPITAL BANK, NATIONAL
    ASSOCIATION, as Administrative
    Agent, Swing Line Lender,
    and L/C issuer,

         Defendant.
    ______________________________/

                                    ORDER

          This matter comes before the Court upon consideration of

    Defendant Texas Capital Bank National Association’s (“TCB”)

    Motion to Transfer Venue (Doc. # 8), filed on December 15,

    2020. Plaintiffs Shirley Langston and John Langston responded

    on January 12, 2021. (Doc. # 34). At the Court’s direction,

    TCB replied (Doc. # 45), and the Langstons filed a sur-reply.

    (Doc. # 48). For the reasons that follow, the Motion is

    denied.

    I.    Background

          The Langstons initiated this action in state court on

    November 15, 2020. (Doc. # 1-1). TCB removed the case to this

    Court on the basis of diversity jurisdiction on December 11,



                                      1
Case 8:20-cv-02954-VMC-AAS Document 50 Filed 02/18/21 Page 2 of 10 PageID 3268




    2020. (Doc. # 1). In the amended complaint, the Langstons

    assert claims against TCB for aiding and abetting fraud,

    aiding      and    abetting      breach    of   fiduciary   duty,     civil

    conspiracy        to   commit   fraud,    civil   conspiracy   to   breach

    fiduciary duty, and negligence. (Doc. # 33).

          The    Court      has     already    outlined   the   factual    and

    procedural history of this case and the related state court

    proceedings in its Order declining to abstain. (Doc. # 38).

    The Langstons are involved in malpractice litigation against

    Laser Spine Institute, LLC (“LSI”) — a medical practice that

    is in the process of being liquidated through Assignment for

    Benefit of Creditors proceedings in Florida state court.

    (Doc. # 33 at 1-2, 10-13).                LSI   allegedly “caused LSI’s

    employee physicians to fraudulently conceal from patients the

    fact that LSI’s physician employees were practicing medicine

    in violation of the Financial Responsibility requirements of

    § 458.320, Fla. Stat.” (Id. at 8).

          TCB was one of LSI’s lenders under a credit agreement.

    (Id. at 2-3). It loaned LSI over $150,000,000.00 through a

    2015 “Credit Agreement” that provided, in pertinent part,

    that LSI was required to hold $10,000,000.00 in a “Cash

    Reserve Account” for, among other things, the payment of

    medical malpractice claims. (Id. at 3-5). “TCB had the power


                                          2
Case 8:20-cv-02954-VMC-AAS Document 50 Filed 02/18/21 Page 3 of 10 PageID 3269




    to require LSI to maintain the Cash Reserve Account, and TCB

    retained the ‘sole discretion’ to waive the Cash Reserve

    Account only upon (a) LSI’s written request and (b) TCB’s

    determination    that    ‘all    medical     malpractice      claims    and

    potential litigation related to such claims are properly

    reserved for in the Cash Reserve Account in amounts that are

    considered commercially reasonable.’” (Id. at 5).

           According to the Langstons, “TCB had actual knowledge

    that LSI was not maintaining customary professional liability

    insurance as required by Florida law and as required by

    Section 7.5 of the Credit Agreement.” (Id. at 6). “Instead of

    requiring LSI to comply with Florida law, TCB instead retained

    sole discretion upon LSI’s request to fund LSI’s Cash Reserve

    Account to fund medical malpractice claims, while maintaining

    a first priority lien on said Cash Reserve Account and thereby

    maintaining the discretion to apply said funds to TCB’s loans

    instead of payment to medical malpractice claims.” (Id. at

    7). As a result, the Langstons maintain that TCB, among other

    things,    conspired    with    LSI   and   aided     and   abetted   LSI’s

    breaches    of   fiduciary      duty      regarding     compliance     with

    Florida’s requirements for malpractice coverage. (Id. at 14-

    30).




                                          3
Case 8:20-cv-02954-VMC-AAS Document 50 Filed 02/18/21 Page 4 of 10 PageID 3270




          Now, TCB moves to transfer this case to the United States

    District Court for the Northern District of Texas because the

    credit agreement between TCB and LSI (and others) contains a

    mandatory forum-selection clause in favor of Texas. (Doc. #

    8).   Section   12.12   of   the   credit   agreement   includes   the

    following relevant language:

          (b) Jurisdiction. Each Borrower irrevocably and
          unconditionally agrees that it will not commence
          any action, litigation or proceeding of any kind or
          description, whether in law or equity, whether in
          contract or in tort or otherwise, against
          Administrative Agent, any Lender, L/C Issuer, Swing
          Line Lender or any Related Party of the foregoing
          in any way relating to this Agreement or any other
          Loan Document or the transactions relating hereto
          or thereto, in any forum other than the courts of
          the State of Texas sitting in Dallas County, and of
          the United States District Court of the Northern
          District of Texas, and any appellate court from any
          thereof, and each of the parties hereto irrevocably
          and unconditionally submits to the jurisdiction of
          such courts and agrees that all claims in respect
          of any such action, litigation or proceeding may be
          heard and determined in such Texas State court or,
          to the fullest extent permitted by applicable law,
          in such federal court. Each of the parties hereto
          agrees that a final judgment in any such action,
          litigation or proceeding shall be conclusive and
          may be enforced in other jurisdictions by suit on
          the judgment or in any other manner provided by
          law. Nothing in this Agreement or in any other Loan
          Document shall affect any right that Administrative
          Agent, any Lender, L/C Issuer or Swing Line Lender
          may otherwise have to bring any action or
          proceeding relating to this Agreement or any other
          Loan Document against any        Borrower or its
          properties in the courts of any jurisdiction.




                                       4
Case 8:20-cv-02954-VMC-AAS Document 50 Filed 02/18/21 Page 5 of 10 PageID 3271




          (c) Waiver of Venue. Each Borrower irrevocably and
          unconditionally waives, to the fullest extent
          permitted by applicable law, any objection that it
          may now or hereafter have to the laying of venue of
          any action or proceeding arising out of or relating
          to this Agreement or any other Loan Document in any
          court referred to in paragraph (b) of this Section.
          Each of the parties hereto hereby irrevocably
          waives, to the fullest extent permitted by
          applicable law, the defense of an inconvenient
          forum to the maintenance of such action or
          proceeding in any such court.
    (Id. at 116-117)(emphasis added).

          The Langstons have responded (Doc. # 34), TCB has replied

    (Doc. # 45), and the Langstons have filed a sur-reply. (Doc.

    # 48). The Motion is ripe for review.

    II.   Legal Standard

          “For the convenience of parties and witnesses, in the

    interest of justice, a district court may transfer any civil

    action to any other district or division where it might have

    been brought or to any district or division to which all

    parties have consented.” 28 U.S.C. § 1404(a). Ordinarily,

    “[t]o   transfer    an   action   under   [S]ection    1404(a)    the

    following criteria must be met: (1) the action could have

    been brought in the transferee district court; (2) a transfer

    serves the interest of justice; and (3) a transfer is in the

    convenience of the witnesses and parties.” i9 Sports Corp. v.




                                      5
Case 8:20-cv-02954-VMC-AAS Document 50 Filed 02/18/21 Page 6 of 10 PageID 3272




    Cannova, No. 8:10-cv-803-VMC-TGW, 2010 WL 4595666, at *3

    (M.D. Fla. Nov. 3, 2010)(citation omitted).

          “The    calculus       changes,       however,    when   the   parties’

    contract     contains    a     valid    forum-selection        clause,     which

    ‘represents the parties’ agreement as to the most proper

    forum.’” Atl. Marine Const. Co. v. U.S. Dist. Ct. for W. Dist.

    of Tex., 571 U.S. 49, 63 (2013)(citation omitted). “[A] valid

    forum-selection clause [should be] given controlling weight

    in   all   but   the    most    exceptional          cases.”   Id.   (citation

    omitted). So, the Court “should not consider arguments about

    the parties’ private interests.” Id. at 64. “When parties

    agree to a forum-selection clause, they waive the right to

    challenge    the   preselected         forum    as    inconvenient    or    less

    convenient for themselves or their witnesses, or for their

    pursuit of the litigation.” Id. “A court accordingly must

    deem the private-interest factors to weigh entirely in favor

    of the preselected forum.” Id. “A district court may only

    consider     arguments        regarding        public-interest       factors.”

    Loeffelholz v. Ascension Health, Inc., 34 F. Supp. 3d 1187,

    1190 (M.D. Fla. 2014).

    III. Analysis

          TCB’s argument fails because the Langstons are not bound

    by the forum-selection clause in the credit agreement. By its


                                            6
Case 8:20-cv-02954-VMC-AAS Document 50 Filed 02/18/21 Page 7 of 10 PageID 3273




    terms,    the    forum-selection       clause   only   applies    to   “each

    borrower” and “each of the parties” to the credit agreement.

    (Doc. # 8 at 116-117). Yet, the Langstons are not “borrowers”

    under the agreement, nor are they parties to the agreement.

          It is true the Langstons had asserted breach of contract

    claims premised on the credit agreement in their original

    complaint,       in   which    they    argued   they   were   third-party

    beneficiaries of the credit agreement. (Doc. # 1-1 at 15-16).

    This is why TCB argues in its Motion that “to the extent that

    [the Langstons] intend to interject themselves as parties to

    the Credit Agreement by way of their breach of contract and

    declaratory judgment claims, they may only enforce the Credit

    Agreement pursuant to its terms.” (Doc. # 8 at 6).

          But, after the filing of this Motion, the Langstons have

    dropped    the    breach      of   contract   and   declaratory   judgment

    claims. The amended complaint, while referencing the credit

    agreement, does not contain a claim for violation of the

    credit agreement. (Doc. # 33). The Langstons are no longer

    arguing that they are third-party beneficiaries under the

    agreement.

          “In order to bind a non-party to a forum selection

    clause, the party must be ‘closely related’ to the dispute

    such that it becomes ‘foreseeable’ that it will be bound.”


                                           7
Case 8:20-cv-02954-VMC-AAS Document 50 Filed 02/18/21 Page 8 of 10 PageID 3274




    Lipcon v. Underwriters at Lloyd’s, London, 148 F.3d 1285,

    1299 (11th Cir. 1998)(citation omitted); Deloitte & Touche v.

    Gencor Indus., Inc., 929 So. 2d 678, 683 (Fla. 5th DCA

    2006)(“Florida courts have enforced contract terms, including

    forum selection clauses, against non-signatories. This is

    particularly      true   where,   as       here,   there   exists   a    close

    relationship between the non-signatory and signatory and the

    interests    of    the   non-signatory         are    derivative    of     the

    interests of the signatory.” (citations omitted)). “[T]he

    Lipcon court found that the non-signing parties were bound by

    the choice of law and choice of forum clauses where the

    parties’ rights were ‘completely derivative of those of the

    [signing parties] — and thus “directly related to, if not

    predicated upon, the interests of the [signing parties].”’”

    Cooper v. Meridian Yachts, Ltd., 575 F.3d 1151, 1170 (11th

    Cir. 2009)(quoting Lipcon, 148 F.3d at 1299).

          While the Court understands that the terms of the credit

    agreement between TCB and LSI will be important for this case,

    the   Langstons’    claims   in   the       amended   complaint     are   not

    completely derivative of LSI and TCB’s rights under the credit

    agreement. The Langstons, who merely became patients at LSI

    after the credit agreement was entered between LSI and TCB,

    are not “closely related” to LSI and it was not foreseeable


                                           8
Case 8:20-cv-02954-VMC-AAS Document 50 Filed 02/18/21 Page 9 of 10 PageID 3275




    that the Langstons would be bound by the forum selection

    clause.    This    is    not     a    case      where,    despite       being      non-

    signatories,      the    Langstons         were   mentioned       in    the    credit

    agreement or were bound by any terms of the agreement. See

    MoistTech Corp. v. Sensortech Sys., Inc., No. 8:15-cv-434-

    EAK-TBM,    2015    WL     3952341,        at     *2    (M.D.    Fla.    June      26,

    2015)(holding that non-signatory company MoistTech was “‘so

    closely related’ to the dispute that it was foreseeable that

    it would be bound by the forum-selection clause” where it was

    “omnipresent throughout the Agreement,” the signatory owners

    of MoistTech “agreed ‘to pay, perform, or discharge and shall

    cause MoistTech Corp. to pay, perform, or discharge all debts,

    liabilities,       contracts         and   obligations          relating      to    the

    MoistTech assets,” and MoistTech was “both benefitted and

    burdened” by certain terms of the agreement). Rather, the

    Langstons were patients at LSI who maintain there is no

    coverage for their malpractice claims because TCB aided or

    conspired with LSI not to require sufficient insurance or to

    fund the Cash Reserve Account.

          Thus, the Langstons are not bound by the forum selection

    clause. And TCB does not argue that transfer to the Northern

    District    of     Texas    is       otherwise         appropriate      under       the




                                               9
Case 8:20-cv-02954-VMC-AAS Document 50 Filed 02/18/21 Page 10 of 10 PageID 3276




    traditional Section 1404(a) analysis. Therefore, the Court

    will not transfer the case.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

          Defendant    Texas   Capital     Bank   National   Association’s

    Motion to Transfer Venue (Doc. # 8) is DENIED.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    18th day of February, 2021.




                                      10
